UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6387


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ALBERT MARTIN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:04-
cr-00235-RWT-5)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Albert Martin, Jr., Appellant Pro Se. Bonnie S. Greenberg,
Assistant United States Attorney, Baltimore, Maryland; Deborah
A. Johnston, Assistant United States Attorney, Adam Kenneth Ake,
Mara Zusman Greenberg, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Albert Martin, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The    order    is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)          (2006).            A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this     standard        by         demonstrating     that

reasonable       jurists      would    find     that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on    procedural       grounds,       the      prisoner      must

demonstrate      both    that    the    dispositive         procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Martin has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with      oral    argument     because         the     facts   and    legal

contentions      are    adequately     presented       in    the     materials     before

this court and argument would not aid the decisional process.

                                                                               DISMISSED
                                           2